Citation Nr: 0922343	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1971 to 
February 8, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
low back disability was present prior to service.

2.  Clear and unmistakable evidence shows that the Veteran's 
low back disability did not undergo an increase in severity 
during service beyond natural progression.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post service treatment 
records (with accompanying English translations when 
applicable), Social Security Administration records, VA 
examination reports, and lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence and providing lay statements and 
written argument regarding his claim.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as 
the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b)(1) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008); Paulson v. Brown, 7 Vet. App. 466, 
468 (1995).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); see Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups of a 
preexisting injury or disease, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted upon entry into service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the preexisting 
condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  If the 
government fails to rebut the section 1111 presumption, then 
the claim is one for service connection, not aggravation.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
a higher court has clarified the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The initial question is whether the Veteran's claimed 
disability was present prior 
to service.  In this instance, the report of the Veteran's 
November 1971 service induction examination was negative for 
any disabilities or defects of the spine.  In Crowe v. Brown, 
7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2008).  
In the absence of any clinical findings pertaining to a low 
back disability at the time of the Veteran's entrance 
examination, the Board concludes, accordingly, that the 
presumption of soundness at entrance attaches.

In the current case, the medical evidence of record clearly 
and unmistakably shows that the Veteran's low back disability 
was present prior to service.  In this regard, a March 1970 
private treatment record noted that the Veteran had injured 
his back at work four days earlier, and that he had suffered 
from recurrent backaches prior to the current incident.  He 
was diagnosed with acute back strain.  An April 1970 private 
treatment record noted that the Veteran probably had a disc 
lesion.  An August 1970 VA treatment record detailed an 
examination of the Veteran's lumbosacral spine, and noted an 
impression of lumbosacral strain.  An April 1971 VA treatment 
record detailed an examination of the Veteran's lumbosacral 
spine conducted in March 1971; on that occasion, the Veteran 
complained of low back pain and reported that he had suffered 
a strain of his back while working during the winter of 1970 
and that he had missed one month of work thereafter; the 
examiner concluded that the Veteran was not suffering from 
any specific or significant functional or structural 
abnormality of the lumbosacral spine and that he was 
qualified for military service, profile 1.

As noted above, the Veteran's November 1971 service induction 
examination 
report was negative for any abnormalities of the spine.  
However, on the same 
day of this examination in November 18, 1971, the Veteran 
noted on a Report of Medical History form that he had had 
recurrent back pain, to include back trouble in August 1970.  
Almost two weeks later on November 30, 1971, a service 
treatment record noted that the Veteran had had low back pain 
for two years.  Thereafter, a December 1, 1971 service 
treatment record showed that the Veteran, who was in his 
first week of basic training, complained of low back pain of 
a two-year duration (having injured it on the job) and that 
he had missed two to three weeks of work in the past year.  
X-ray taken at that time were noted by the person reviewing 
them as showing no significant bony abnormality, but the 
orthopedic clinic physician reviewing them stated that the X-
rays revealed spondylolysis at L5 bilaterally, worse on the 
right.  The Veteran was placed on limited duty on December 1, 
1972, with no crawling, stooping, running, jumping, prolonged 
standing or marching, and was subsequently discharged from 
service on February 8, 1972.

The medical evidence of record also clearly and unmistakably 
shows that the Veteran's preexisting low back disability was 
not permanently aggravated by service beyond natural 
progress.  The Veteran contends that he injured his back in 
service on December 1, 1971 during basic training at Fort 
Dix, New Jersey, and that he has continued to have 
difficulties with his low back since that time.  However, the 
Board notes that the first evidence of the Veteran seeking 
medical treatment following service for his low back is a 
statement from the medical secretary for a chiropractor, who 
indicated that she was a medical secretary from 1979 to 1985, 
that records showed the Veteran sought treatment for his low 
back in 1976 and that she was aware that the Veteran 
continued receiving treatments until the chiropractor retired 
in 1998.  

In a February 1988 private treatment record, the Veteran 
reported that he had fallen approximately 10 years prior and 
had suffered trauma to his vertebrae at that time; 
it was also noted that he had been discharged from the 
military because of his lumbago, which had worsened and was 
associated with an anomaly in structure.  In a May 1988 
private treatment record, it was noted that the Veteran had 
fallen at work in September 1982 and that he had developed 
severe lumbago afterward.

In a January 1995 statement, a private physician (Dr. Gozna) 
stated that the Veteran's back pain went back to when he was 
a "kid" but was aggravated during his military experience.  
It was also noted that the Veteran had stated that surgery 
was recommended to him back when he was in the military.

In an April 1995 statement, another private physician (Dr. 
Abraham) noted that the Veteran's back problems were 
apparently the result of a work-related accident.  
Thereafter, an April 1995 private treatment record noted that 
the Veteran had had troubles with chronic low back pain, 
which had been reactivated by a recent injury at work.  Later 
in April 1995, the Veteran underwent a decompressive 
laminectomy (L4 to L5) and fusion (L4 to sacrum), and it was 
noted upon entry into the private hospital that he was being 
admitted with known work-related injuries to the back.  He 
was discharged after surgery with diagnoses of chronic 
mechanical low back pain, degenerative disc disease, and 
spinal stenosis.

In an October 1995 statement, Dr. Abraham noted that the 
Veteran had had chronic low back pain due to work-related 
injuries prior to his April 1995 surgery.  However, six 
months after surgery, the doctor noted that the Veteran had 
very little, if any, back pain and that he reported feeling 
better than he had in years.  In a May 1997 statement, Dr. 
Abraham noted that one of the Veteran's biggest problems was 
multilevel degenerative disc disease consistent with 
Scheuermann's disease.  It was noted that the Veteran was 
relatively young to have this and that such was the reason 
why he had required low back surgery.  In a March 2002 
statement, Dr. Abraham stated that the Veteran was doing well 
with his low back area.

The Veteran underwent a VA spine examination in May 2004.  On 
that occasion, he described an incident in basic training in 
which he jumped across a foxhole and landed in a ditch, which 
caused a sudden onset of low back pain.  However, the Veteran 
stated that his April 1995 spinal surgery had been a 
"miracle" for his low back.  He was diagnosed with 
spondylolysis L5-S1 and rotary lumbar scoliosis, and both of 
these conditions were noted to have existed prior to 
enlistment.  The examiner stated his feeling that, in less 
than three months of basic training, these two preexisting 
conditions were minimally aggravated by physical stress, but 
without significantly altering the natural progression or 
ultimate outcome of these congenital/hereditary preexisting 
conditions.  The examiner went on to state that, prior to 
service, the Veteran's true diagnosis was missed because 
specific X-rays were not obtained until December 1971 during 
service.

The Veteran underwent another VA spine examination in April 
2005.  On that occasion, the examiner reviewed the Veteran's 
claims file in its entirety and noted that the evidence 
clearly documented that the Veteran had a preexisting back 
problem prior to entering the military.  The examiner opined 
that, after careful review of the available evidence 
(pertaining to both active duty and subsequent treatment), 
there is no evidence that the Veteran's preexisting low back 
pain was permanently worsened or aggravated beyond natural 
progress by his active military service from November 18, 
1971 to February 8, 1972.  The examiner went on to state that 
there is no evidence in the service treatment records that 
documents any specific trauma, and that it is quite clear 
that the spondylolysis noted on the December 1, 1971 X-ray 
antedated the Veteran's entrance into the military.  Finally, 
the examiner concluded that there is no evidence that the 
Veteran's two weeks of active duty caused or permanently 
aggravated the defect.

The Board notes the July 2005 argument of the Veteran's 
representative that the examiner's reference to "two weeks" 
of active duty was an error because the Veteran had over two 
months of active service.  The representative suggests that 
perhaps the wrong claims file was reviewed.  However, the 
specific references in the examination to service treatment 
records clearly reflect that the correct file was reviewed.  
The reference to "two weeks" active service was made in the 
context of the examiner's discussion of the Veteran's service 
entrance date of November 18, 1971 and the subsequent finding 
of spondylolysis on December 1, 1971, a period of 
approximately two weeks.  Thus, the examiner had the correct 
file and facts before him when rendering his opinion.

To the extent that the Veteran himself believes that his 
preexisting low back disability was aggravated by his 
military service, the Veteran, as a lay person, is not 
competent to provide opinions as to the diagnosis and 
etiology of a spinal disability, as such matter requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board further notes the lay statements from the Veteran's 
wife and former employer.  However, the statement from his 
wife notes that he called to advise her he had injured his 
back, and the employer's statement detailed the Veteran's 
employment and that he returned to work following service 
under a waiver due to his back injury medical condition.  The 
Board notes that neither individual witnessed an in-service 
injury, and the service treatment records do not reflect a 
specific injury.  Thus, less probative weight is assigned to 
these statements.  Moreover, the history of jumping across 
and landing in a fox hole was provided to the May 2004 VA 
examiner, and the 2005 examiner noted his review of the prior 
examination.  Neither examiner found that the preexisting 
back disorder was permanently aggravated by service beyond 
normal progress.  

In sum, the Board finds that there is clear and unmistakable 
evidence that the Veteran's low back disability preexisted 
service and was not aggravated therein so as to result in 
permanent worsening of the underlying disability beyond 
natural progress.  As the medical opinions of the VA 
examiners in May 2004 and April 2005 with regard to 
aggravation are accompanied by adequate clinical rationale 
and are based upon a review of the medical evidence of 
record, they are assigned greater probative weight than the 
January 1995 statement by Dr. Gozna, which was unsupported by 
any clinical rationale.  The Court has held that the value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177 (180) (1993).  See also Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

For the reasons set forth above, the claim for service 
connection for a low back disability is denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


